—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered November 28, 1989, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 221/a years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s claim that an isolated phrase in the court’s charge gave the erroneous impression that defendant’s identity as the shooter was established or uncontested is unpreserved, and, in any event, without merit since the charge as a whole conveyed the proper standards (People v Canty, 60 NY2d 830; People v Vasquez, 176 AD2d 444, lv denied 79 NY2d 865).
The introduction of threats was probative of defendant’s consciousness of guilt (People v Reyes, 162 AD2d 357, lv denied 76 NY2d 896), and the jury is presumed to have followed the court’s limiting instructions.
We have considered defendant’s remaining claims, including those in his pro se supplemental brief, and find no basis to disturb the judgment. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.